Citation Nr: 0121956	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a VA pension award in 
the calculated amount of $6,225.00. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1948 to March 
1954 and August 1954 to January 1957.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the St. Petersburg, Florida, Regional Office (hereinafter 
RO). 


FINDINGS OF FACT

1.  The veteran was awarded pension benefits effective from 
January 1985 by a May 1985 rating decision; the veteran was 
notified on numerous occasions that as a condition of this 
award, it was his responsibility to report any changes in 
family income; an overpayment was created in 1991 due to his 
failure to report Social Security income.  

2.  Income verification from the Social Security 
Administration in May 2000 revealed the payment of benefits 
from this agency on behalf of the veteran's wife; the veteran 
did not report the receipt of this income to the VA, giving 
rise to the overpayment in question.  

3.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which he was not entitled; his actions created 
the overpayment at issue.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $6,225.00 is precluded by a finding 
of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The veteran, as will be explained below, has been notified of 
the evidence required for a grant of his claim, to include a 
May 2000 letter to the veteran, the December 2000 decision of 
the Committee, and the April 2001 statement of the case.  The 
Board concludes that the discussions therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The necessary evidence from 
the Social Security Administration (hereinafter SSA) has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  As such, 
the Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria 

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

III. Analysis

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the veteran.  Thus, the Board finds that the indebtedness in 
the calculated amount of $6,225.00 was properly established.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

Briefly summarizing the facts, the veteran filed a claim for 
pension benefits received at the RO in January 1985 in which 
he reported no family income.  A May 1985 rating decision 
granted pension benefits effective from January 1985.  
Thereafter, the veteran submitted Improved Pension 
Eligibility Verification Reports (hereinafter EVRs) through 
January 1991, indicating on each report that neither he nor 
his spouse had any income, to include Social Security income.  
A February 1991 letter informed the veteran to notify the RO 
"immediately" if there was any change in income, and a July 
1991 letter reminded the veteran that one of the most 
important factors in determining the rate of his pension was 
family income and of his duty to immediately report any 
changes thereto.  

Information received by the Committee in August 1991 
indicated that the veteran became eligible for Social 
Security benefits effective from July 1991.  This resulted in 
an adjustment in the veteran's pension award to which he was 
notified in August 1991, as well as an overpayment to which 
he was notified in September 1991.  Wavier of recovery of 
this debt was granted by a December 1991 decision of the 
Committee, essentially on the basis of financial hardship.  

The evidence thereafter reflects numerous regulatory 
adjustment to the veteran's pension award, with the veteran 
being informed at the time of each adjustment of his duty to 
report any change in family income.  More specifically, these 
notices reflect no Social Security income reported by the 
veteran for his spouse.  Nonetheless, a computer exchange 
with the SSA revealed an award of Social Security income on 
behalf of the veteran's spouse that was not reported by him.  
The veteran was notified of this discovery by letter dated in 
May 2000 and informed that it was proposed to terminate his 
pension award effective from December 1, 1999.  This letter 
also informed him that this adjustment would result in an 
overpayment, and of his right to submit evidence showing why 
the proposed termination should not be enacted.  No such 
evidence was received from the veteran, and by letter dated 
in June 2000, he was informed that his pension award would be 
terminated effective from January 1, 2000, because his family 
income, adjusted for unreimbursed medical expenses, exceeded 
the allowable amount for receipt of VA pension.  This 
resulted in the overpayment in question of $6, 225.00, of 
which the veteran was notified by letter from the Debt 
Management Center in June 2000. 

Thereafter, the veteran requested a waiver of the overpayment 
in question, with his contentions essentially limited to the 
financial hardship that would result from payment of the 
debt.  The Committee denied this request in a December 2000 
decision which found that the failure of the veteran to 
inform the VA of the change in family income represented by 
his wife's Social Security income demonstrated bad faith 
because he knew his pension award was dependent on the level 
of family income.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the veteran to report receipt of the 
Social Security award for his wife involved an intent to seek 
an unfair advantage, thereby constituting bad faith on his 
part.  The Board notes that when it considers whether the 
veteran engaged in bad faith, it is not bound by the 
determination by the RO in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  In the instant case, the 
denial of the waiver due to bad faith by the Committee was 
based upon a finding that there was a willful intention on 
the part of the claimant to seek an unfair advantage.  There 
is no indication in the Committee's reasoning that the 
finding of bad faith was improperly based on the veteran's 
neglect or refusal to fulfill some duty or contractual 
obligation, which has been nullified by the Court as a basis 
for a finding of bad faith.  See Richards, 9 Vet. App. at 
255. 

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2000).  The evidence makes it 
abundantly clear that the veteran was informed specifically 
and repeatedly of the responsibility of reporting changes in 
family income but he failed to do so.  The Board further 
observes parenthetically that even if the veteran did not 
read the instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)].  Notwithstanding the numerous notices to 
the veteran over 16 years of his pension award informing him 
of his duty to report changes in family income, the veteran 
also should have known that the failure to report the Social 
Security income for his wife would result in an overpayment 
because of the prior overpayment in 1991 created by receipt 
of unreported Social Security income.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that he was not entitled to.  The veteran was fully 
informed of VA action to be taken if he improperly reported 
his income, and he thus clearly had knowledge of the likely 
consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of his wife's award 
of Social Security benefits in order to retain the full 
amount of VA disability pension benefits that he was 
receiving.  That is, the veteran, in an unfair and deceptive 
manner, refused to inform the VA accurately of his family 
income so that he could wrongfully continue to receive VA 
benefits to which he was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the income in question to VA, 
despite repeated notices by VA regarding his responsibility 
to timely report changes in his income.  This leads the Board 
to the conclusion that the veteran's actions in the creation 
of the current overpayment were intentional, as he clearly 
knew that his pension award was dependent on the level of 
family income.  If so, his actions could have been for no 
other purpose than to gain unfair advantage in his dealings 
with VA.  He was successful in this respect, as evidenced by 
the current overpayment.  Thus, the Board is compelled to 
find that the veteran engaged in bad faith in the creation of 
the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2000).  In short, the Board's finding of bad faith 
precludes the granting of waiver of recovery of the 
overpayment of pension benefits now at issue, notwithstanding 
the provisions of 38 C.F.R. § 1.965(a) regarding the standard 
of equity and good conscience.  See Farless v. Derwinski, 2 
Vet. App. 555, 556-557 (1992).

ORDER

Entitlement to waiver of recovery of a VA pension award in 
the calculated amount of $6,225.00 is denied. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

